Citation Nr: 0709116	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  96-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  The Board remanded the 
appeal to the RO for additional development in October 1999.  
Personal hearings at the RO were held in November 2001 and 
January 2004.  Due to a mechanical problem, the RO was unable 
to produce a transcript of the second hearing.  The veteran 
was notified of this and was rescheduled for another hearing 
in February 2004, but failed to report for it.  As the 
veteran did not ask for a postponement of the hearing, nor 
did he request a new hearing, or offer any explanation for 
his failure to report for the scheduled hearing, the Board 
will proceed with adjudication of his appeal.  38 C.F.R. § 
20.702(d) (2006).

In August 2004, the Board promulgated a decision which denied 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD), and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In June 2005, 
the Court granted a joint motion to vacate and remand the 
August 2004 Board decision.  Thereafter, the Board remanded 
the case to the RO in August 2005 for further evidentiary and 
procedural development pursuant to this joint motion.  In 
October 2006, the veteran submitted a signed request to 
withdraw his appeal only as it pertained to his claim for 
service connection for PTSD.  The sole issue currently 
remaining on appeal is entitlement to an acquired psychiatric 
disorder.


FINDINGS OF FACT

Schizophrenia had its onset during active military duty.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Because this claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 are deemed to have been fully 
satisfied.

Factual Background and Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records show normal findings on 
psychiatric evaluation during pre-induction examination in 
August 1984.  On his accompanying medical history 
questionnaire he denied having any history of psychiatric 
problems.  He entered active duty in October 1984.  

Military medical reports show that the veteran received 
treatment on several occasions during service for recurrent 
painful epigastric complaints.  A March 1985 treatment report 
noted that the veteran "gives a nervous appearance" and 
"appears to be a very nervous individual" when he appeared 
for treatment of his epigastric complaints.  A July 1985 
treatment report noted that the veteran appeared with stomach 
pain that were assessed as multiple somatic complaints with a 
possible psychological etiology, rule out gastroenteritis, 
and rule out parasitic bowels.  Ultimately, the veteran was 
diagnosed with appendicitis and underwent an appendectomy in 
September 1987.  Thereafter, the veteran was honorably 
discharged from active duty in June 1988.

Post-service psychiatric treatment records indicate that the 
veteran first received counseling for psychiatric complaints 
beginning in July 1990.  Thereafter, VA, Social Security 
Administration, and private psychiatric treatment reports 
dated from 1992 - 2003 show that the veteran's Axis I 
diagnoses included schizophrenia, schizoaffective disorder, 
affective disorder, major depression with psychotic features, 
bipolar disorder, and PTSD.  The PTSD diagnosis was 
associated with the veteran's service in the De-Militarized 
Zone (DMZ) separating North and South Korea, as well as 
unverified accounts of exposure to various stressors during 
service, which included witnessing a Korean approach him with 
a maimed hand while on guard duty, witnessing a soldier get 
accidentally run over and killed by a military truck, and 
watching a fellow serviceman fall to his death while on a 
rappelling exercise.  

The treatment records show that the veteran also related a 
history of psychiatric problems during service that were 
manifested by bizarre dreams, hallucinations, and feelings of 
detachment.  He also reported experiencing cognitive 
dissonance that resulted from internal conflicts between his 
strict Catholic upbringing and his training as a soldier to 
kill more efficiently, in addition to being exposed in close 
quarters to the behavior of his fellow soldiers, who indulged 
in alcohol, violent behavior, coarse language, and sexual 
promiscuity.  The medical records show, in general, that the 
veteran's primary psychiatric diagnosis was schizophrenia.  

The most significant of the post-service medical records is 
an October 2003 statement that was co-signed by the veteran's 
treating psychiatrist and psychiatric nurse at VA.  The 
letter indicates that these health care providers were 
familiar with the veteran's clinical history and they noted 
that the veteran's psychiatric disorder was manifested by an 
unusual combination of symptoms that made obtaining a clear 
diagnosis very difficult.  However, they concluded that the 
veteran's diagnosis was schizophrenia and expressed their 
opinion that he first experienced onset of psychotic symptoms 
during active military service.  They indicated that the 
absence of any clinical documentation of such psychotic 
symptoms in the veteran's service medical records stemmed 
from his reluctance to discuss his prodromal symptoms of 
schizophrenia during service, manifested by increasingly 
bizarre perceptions and thought processes.  The VA 
psychiatrist and nurse stated that this was very typical for 
persons experiencing the early stages of a psychotic 
disorder, and they usually did not start addressing their 
problem until it became so progressively worse that others 
begin to notice.  However, the VA psychiatrist and nurse 
believed that the veteran's recurrent epigastric complaints 
in service were most likely interrelated with the onset of 
his psychotic symptoms, as the veteran's appendix was removed 
but no significant problems were detected, thus indicating a 
psychosomatic component to his epigastric complaints.  This 
opinion is supported by the clinical notations in the service 
medical records, which indicated that a psychological 
component was etiologically involved in his epigastric 
symptoms, and further noted on more than one occasion that he 
was a nervous-appearing individual.  

The October 2003 statement of the veteran's treating VA 
psychiatrist and nurse presented the following opinion in its 
conclusion:

"It is our belief that (the veteran) has been 
significantly affected by his three years in the 
Army served in Korea at the DMZ.  He has some 
psychotic and atypical symptoms related to a 
combination of unique factors connected with his 
time in service, prodromal course of psychiatric 
illness, and his style of individual coping with 
his symptoms."

In view of the medical evidence indicating a nexus between 
the veteran's schizophrenia with his military service, and a 
lack of medical opinion to the contrary, the Board concludes 
that it is as likely as not that the schizophrenia had its 
onset during active duty.  Therefore, resolving all doubt in 
the veteran's favor, service connection for schizophrenia is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
This allowance is subject to the applicable laws and 
regulations that govern awards of VA compensation.  See 38 
C.F.R. § 3.400 (2006). 




ORDER

Service connection for schizophrenia is granted.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


